Haney J.
(concurring specially). In my judgment, the original notice of contest was sufficient to give the court jurisdiction, and there was no error in allowing it to be amended; therefore it is unnecessary to hold that any essential facts were supplied by the answer. I concur in the- conclusion that the judgment should be reversed upon the ground that the findings *306of fact do not overcome defendant’s prima facie title to the office as established by the board of county canvassers and his certificate of election.